The Supreme Court affirmed the judgments of the Common Pleas on February 12, 1883 in the following opinion:
Per Curiam.
The assignments having been made directly to the creditor, the statutory requirements in regard to recording voluntary assignments do not apply. The existence of any fraud to invalidate the transfer was purely a question of fact. The husband and wife were living separately. He was indebted to her. Either as an absolute payment, or as collateral payment of the indebtedness, she took this transfer, and as the jury have found, in good faith. The Court submitted the whole ease in a full, clear and entirely satisfactory charge. We discover no error therein.
Judgment affirmed in each case.